Citation Nr: 0704151	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-22  132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) claimed as secondary to service connected diabetes.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to September 1969.   This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2003 rating decision of the Salt Lake City, Utah 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for diabetes and denied 
service connection for CAD and allergies.  In his November 
2003 notice of disagreement (NOD), the veteran only appealed 
the denial of service connection for CAD.  A Travel Board 
hearing was held before the undersigned in February 2006.    


FINDINGS OF FACT

The evidence reasonably establishes that the veteran's CAD is 
proximately due to his service connected diabetes.  


CONCLUSION OF LAW

Service connection for CAD is warranted.   38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a full grant of the benefit 
sought, the Board need not consider the question of VCAA 
compliance since the veteran could not be prejudiced by any 
notice defects.   


II.  Factual Background

The veteran's service medical records do not reveal any 
cardiovascular pathology.  On September 1969 separation 
examination, both the heart and vascular systems were found 
to be normal.  

On June 2003 VA examination the pertinent diagnoses were type 
II diabetes controlled with glyburide and metformin and CAD 
at an advanced stage already diagnosed in 1998, two years 
prior to the diabetes.  The examiner commented that since the 
CAD predated the diabetes, it was not secondary to the 
diabetes but was more probably than not secondary to the 
veteran's obesity, hypertension and tobacco usage, as well as 
hyperlipidemia.  The examiner noted that the veteran was not 
a good historian about when the date of the initial diagnosis 
of diabetes was and that if it could be established that he 
had diabetes at the time the CAD was diagnosed, then CAD 
would be considered secondary to the diabetes, although the 
CAD was also clearly secondary to the other factors mentioned 
as well.  

The September 2003 rating decision granted service connection 
for diabetes on a presumptive basis as the veteran served in 
Vietnam (and was thus presumed to have been exposed to 
herbicide agents) and then later contracted type II diabetes.  

On September 2004 VA examination the pertinent diagnoses were 
type II diabetes and CAD.  The examiner noted that according 
to the veteran, diabetes was originally coincidentally found 
on a commercial driver's license physical in 2000.  The 
examiner then commented that the veteran likely had diabetes 
at least several years prior to the diagnosis in 2000, as 
most patients with type II diabetes have elevated blood 
sugars that are abnormal for several years before the 
official diagnosis.  Consequently, she concluded that that 
the veteran's elevated blood sugars or diabetes certainly 
contributed to his CAD even though the official diagnosis of 
diabetes was after the diagnosis of CAD by two years.  The 
veteran likely had diabetes for greater than two years from 
the time of the diagnosis in 2000.  

On June 2005 VA examination the examiner noted that the 
veteran's history stated that the baseline manifestations of 
heart disease such as chest pain, shortness of breath, 
exertional dyspnea and mild exertional lightheadedness had 
worsened in the past 6 months.  The examiner found that there 
was no objective evidence that there had been any worsening 
of the veteran's CAD despite his subjective belief of 
worsening symptoms.  This opinion was based on the result of 
a myoview scan, which showed no objective worsening of 
cardiac function.  The veteran's subjective CAD symptoms were 
not found to be proximately due to his service connected 
diabetes.  

At his February 2006 Board hearing the veteran testified that 
he experienced symptoms of diabetes (i.e. episodes of low 
blood sugar, where he would get dizzy and break into sweats), 
as early as 1977.  Consequently, he contended that the 
diabetes pre-existed his CAD.  

In an independent medical expert opinion received by the 
Board in November 2006, Dr. M, associated with a university 
medical school, indicated that diabetes mellitus type II is 
frequently diagnosed years after its onset.  Early symptoms 
are mild or non-existent or attributed to another medical 
disorder.  Impaired glucose tolerance, a pre-diabetic state 
is associated with cardiovascular morbidity.  Therefore, Dr. 
M found that it was at least as likely as not that the 
veteran's CAD was due to or the result of his diabetes 
mellitus or his pre-diabetic state.  He also found that it 
was more likely than not that diabetes can aggravate CAD.                


III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record contains conflicting evidence regarding whether 
the veteran's service connected diabetes mellitus has caused 
or aggravated his CAD.  However, given that the independent 
medical expert specifically found that it is at least as 
likely as not that the veteran's CAD was due to or the result 
of his diabetes mellitus or his pre-diabetic state and that 
it is more likely than not that diabetes can aggravate CAD; 
and the February 2004 VA examiner found that the veteran's 
elevated blood sugars or diabetes certainly contributed to 
his CAD, the Board finds that there are sufficient positive 
findings to at least bring the evidence into relative 
equipoise.  Consequently, resolving the benefit of the doubt 
in the veteran's favor, service connection for CAD secondary 
to service connected diabetes is warranted.  See Gilbert 
supra.       


ORDER

Service connection for coronary artery disease (CAD) 
secondary to service connected diabetes is granted.    



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


